Appeal from an order denying appellant’s application to direct respondent to restore him to service as a teacher in the public schools, and dismissing the petition and proceeding. Order unanimously affirmed, without costs. This record discloses merely á conflict of opinion as to the degree and extent of appellant’s disability and the effect thereof on his fitness to be restored to service as a teacher. The mere existence of differences of opinion as to appellant’s fitness to be restored to service does not entitle him to a hearing, nor would the court be warranted in finding that a determination made by the board to act on the advice of its own officials was arbitrary or capricious. *869(Matter of Gollery v. Teachers’ Retirement Bd., 267 App. Div. 835, affd. 294 N. Y. 705; Matter of Strauss v. Hannig, 256 App. Div. 662, affd. 281 N. Y. 612.) Present — Nolan, P. J., Wenzel, Schmidt, Beldoek and Ughetta, JJ. [See post, p. 968.]